t c memo united_states tax_court ella louise wooten petitioner v commissioner of internal revenue respondent docket no filed date ella louise wooten pro_se linda west for respondent memorandum opinion couvillion special_trial_judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively the issues for decision are whether petitioner is entitled to claim dependency_exemption deductions under sec_151 for her children william and kenya wooten whether petitioner is entitled to head-of-household filing_status under sec_2 and whether petitioner is entitled to claim the earned_income_credit under sec_32 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was jackson mississippi petitioner was previously married to willie earnest wooten mr wooten two children were born of this marriage kenya darene born on date and william barnard born on date petitioner and mr wooten were divorced on date pursuant to a final judgment of divorce divorce decree issued by the chancery court of the first judicial district of hinds county mississippi chancery court the divorce decree awarded petitioner and mr wooten joint custody of the two children but did not designate a primary residence for the two children mr wooten was awarded custody of the two children pursuant to a final judgment awarding custody of children visitation rights child_support and property settlement custody decree issued by the chancery court on date the custody unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue decree further awarded mr wooten exclusive use and possession of the family home and designated that home as the primary residence of the children the custody decree awarded petitioner visitation rights and ordered petitioner to pay child_support equal to percent of her adjusted_gross_income but not less than dollar_figure per month per child during the years at issue mr wooten made the mortgage payments on the family home and the two children lived with him in that home mr wooten was employed during this period and provided for the needs of the children neither mr wooten nor the two children were receiving any public assistance during the years at issue on her federal_income_tax returns for and petitioner claimed dependency_exemption deductions for kenya and william for all years petitioner claimed head-of-household filing_status under sec_2 and the earned_income_credit under sec_32 in a notice_of_deficiency for the years at issue respondent disallowed the dependency_exemption deductions for kenya and william and determined petitioner’s filing_status to be single respondent also disallowed the earned_income_credit for and and adjusted petitioner's claimed earned_income_credit for see infra note respondent disallowed the dependency_exemption deductions claimed by petitioner for william and kenya wooten because mr wooten was the custodial_parent of the two children and was thus treated as providing over half of their support for each year regardless of the actual support provided by petitioner sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals such as a son or daughter over half of whose support was received from the taxpayer or is treated under subsections c or e as received from the taxpayer during the taxable_year in which such individuals are claimed as dependents the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are divorced under a decree of divorce and such child is in the custody of one or both of his parents for more than one half of the calendar_year if these requirements are satisfied as in the present case the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the custodial_parent thus allowing the dependency_exemption to be claimed by the custodial_parent sec_152 to decide who has custody sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent custody decree if there is one in effect since the state court custody decree declared that the primary residence of the children was with mr wooten he is considered the children’s custodial_parent under sec_152 therefore mr wooten is entitled to claim the dependency_exemption deductions for william and kenya petitioner as the noncustodial_parent would be allowed the dependency_exemption deductions only if one of three statutory exceptions were met under these exceptions the noncustodial_parent is treated as providing over half of a child’s support and therefore is entitled to the dependency_exemption deductions if a the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year sec_152 or a multiple_support_agreement pursuant to sec_152 c determines support sec_152 or a a gualified pre-1985 instrument provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child and b the noncustodial_parent provides at least dollar_figure for the support of such child during the calendar_year sec_152 e none of the exceptions to the general_rule apply in the present case petitioner did not present evidence of a written declaration from mr wooten relinquishing his right to claim kenya and william as dependents there was no multiple_support_agreement and there was no pre-1985 instrument since petitioner’s divorce decree was rendered in accordingly the court sustains respondent’s determination that petitioner is not entitled to dependency_exemption deductions for kenya and william for and respondent determined petitioner’s filing_status to be single rather than head-of-household for and and disallowed the earned_income_credit for and because william and kenya did not reside with petitioner for more than months during any of these years respondent also adjusted the amount of petitioner's earned_income_credit to reflect that petitioner did not have a qualifying_child for that year because william and kenya did not reside with petitioner for more than months during see infra note sec_2 defines head-of-household as an individual taxpayer who is unmarried at the close of his or her taxable_year and who maintains as his or her home a household that constitutes the principal_place_of_abode for more than one-half of the taxable_year of a son or daughter of the taxpayer who resides there as a member of that household an individual taxpayer is considered as maintaining a household only if he or she furnishes more than one-half of the cost of maintaining that household see sec_2 sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 a in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement see sec_32 to satisfy the residency test the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in which the credit is claimed see sec_32 c a although petitioner may be considered an eligible_individual without a qualifying_child pursuant to sec_32 c a petitioner is not entitled to an earned_income_credit for and because her adjusted_gross_income for those years exceeds the sec_32 limitation for such eligible individuals however petitioner's adjusted_gross_income did not exceed the sec_32 limitation for such eligible individuals accordingly respondent allowed petitioner the earned_income_credit for as an eligible_individual without a qualifying_child however petitioner's claim to the earned_income_credit was based on her having two qualifying children mr wooten was awarded custody of the two children in william and kenya lived with mr wooten and he provided their support during the years at issue petitioner did not provide any evidence that kenya or william resided in her home for more than months during or since the two children did not have their principal_place_of_abode with petitioner for more than months during or petitioner is not entitled to head-of household filing_status for those years or the earned_income_credit for and nor is she entitled to the earned_income_credit as an eligible_person with two gualifying children respondent therefore is sustained in the disallowance of petitioner’s claimed head-of--household filing_status for and and the earned_income_credit for and as well as in the adjustment of petitioner's earned_income_credit in addition petitioner presented no evidence to establish the amount of support she provided during the years in question and no evidence to establish that such amounts constituted more than one-half of the total support provided to her children the record contains copies of several state court orders that decreed petitioner in arrears in her child_support_obligations and ordered withholdings from her earnings to be paid to the department of human services state of mississippi in addition for or more of the years at issue it appears that the refundable earned_income_credit claimed by petitioner on her income_tax returns was remitted by respondent to the mississippi department of human services under sec_6402 to offset petitioner’s past due support obligations at trial petitioner challenged respondent’s authority to remit such amounts however this court has no authority to restrain or review any credit or reduction made by the commissioner under sec_6402 see sec_6512 b 112_tc_46 decision will be entered for respondent
